DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 10-25 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 10, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A method of displaying a microscopic image, the method comprising: causing a first display device to display a first area of the microscopic image’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘causing the first display device to display a first part of the first area in a first color different from the microscopic image and a second part of the first area in a second color different from the microscopic image, wherein the first part of the first area corresponds to a second area of the microscopic image displayed in a second display device, and wherein the second part of the first area corresponds to a third area of the microscopic image displayed in a third display device’ in combination with the remaining claimed limitations. As such independent apparatus Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A microscopic image processing system comprising: a scanner configured to capture a microscopic image and generate image data representing the microscopic image; and a memory storing executable user code which, when read, causes processing circuity to: cause a first display device to display a first area of the image data’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘cause the first display device to display a first part of the first area in a first color different from the image data and a second part of the first area in a second color different from the image data, wherein the first part of the first area corresponds to a second area of the image data displayed in a second display device, and wherein the second part of the first area corresponds to a third area of the image data displayed in a third display device’ in combination with the remaining claimed limitations. As such independent apparatus claim 18 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 19-25 is/are deemed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693